Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2019-03-07 and 2021-04-15 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the use of “said” in Lines 5 and 7, as the MPEP states “The form and legal phraseology often used in patent claims, such as ‘means’ and ‘said,’ should be avoided”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner offers a suggestion, “Method and Device for Cooperative Computation of Estimation Output Data by Laterally Connected Edge Devices”.
Claim Objections
Claim 10 is objected to because of the following informalities:  in Line 20, “which control unit includes” should be changed to read “wherein the control unit includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the second sensor data".  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting the limitation as “a second sensor data, where in the second sensor data is obtained from a second sensor that is connected to the second device”.
Claim 16 recites the limitation "the first device".  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting the limitation as “the device”.
Claim 18 recites the limitation "the first device ".  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting the limitation as “the device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 and 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasaragod et. al. (US 2019/0037638 A1; hereinafter Kasaragod) in view of Jimenez et. al. (“Dynamically weighted ensemble neural networks for classification”; hereinafter Jimenez).
As per Claim 10, Kasaragod teaches a device for computing estimation output data based on sensor data comprising (for the following mappings, see Kasaragod Fig. 13-14):

    PNG
    media_image1.png
    859
    1046
    media_image1.png
    Greyscale


    a sensor input interface for obtaining first sensor data from one or more sensors (Kasaragod, Para [0142], discloses:  “In embodiments, the edge devices 1300 include data collectors 122. An edge device may collect data 1312 via the data collector.”  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Here, Kasaragod discloses that the device (“edge device”) comprises a sensor input interface (“data collector 122”) for obtaining first sensor data from one or more sensors (“collecting…sensor device that detects one or more environmental conditions”)).
a control unit, which control unit includes (Kasaragod, Fig 13-14, Control Unit outlined above, see labels regarding mappings below)
a data memory holding computer program code representing a first local estimation model (Kasaragod, Fig. 14, discloses a memory 202 that holds model 1304.  Kasaragod, Para [0026], discloses:  “The systems and methods described herein implement techniques for configuring local networks of internet-connectable devices (e.g., IoT devices) to implement data processing models to rapidly generate local results (e.g., local predictions)”.  Here, Kasaragod discloses that the “model” is a local estimation model (“generate local predictions”))
a processing device configured to execute the computer program code (Kasaragod, Fig. 14, discloses Processor 200)
wherein the control unit is configured to control the device to:   (Kasaragod, Fig. 14, discloses Processor 200, and this is within the Control Unit.  Anything the device does must be directed by the Processor, and thus the Control Unit controls the device to do the following actions)
obtain first sensor data (Kasaragod, Para [0142], discloses:  “In embodiments, the edge devices 1300 include data collectors 122. An edge device may collect data 1312 via the data collector”.  Here, Kasaragod discloses obtain first sensor data (“collect data 1312 via the data collector”)).
compute a first estimation score based on said first sensor data, using a first estimation model (Kasaragod, Para [0151], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device”.  Here, Kasaragod discloses a first estimation score (“a prediction”) based on said first sensor data (“based on processing of the data 1312”) using a first estimation model (“using the model of the edge device”)).
transmit said first sensor data to a second device (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses transmit said first sensor data (“send the data”) to a second device (“a tier device”)).
receive a second estimation score based on said first sensor data, computed using a second estimation model in the second device (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses a second estimation score based on said first sensor data, computed using a second estimation model in the second device (“send the data to a tier device… for processing by a model of the tier device”). Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses receive a second estimation score (“prediction may be propagated back to the edge device”)).
However, Kasaragod fails to teach dependent on the first estimation score and the received second estimation score, determine estimation output data.
Jimenez teaches dependent on the first estimation score and the received second estimation score, determine estimation output data.  (Jimenez, Abstract, discloses:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output. The set of networks is known as an ensemble or committee. This paper presents an ensemble method for classification that has advantages over other techniques for linear combining. Normally, the output of an ensemble is a weighted sum whose weights are fixed having been determined from the training or validation data. Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs. The more certain a network seems to be of its decision, the higher the weight.”  Here, Jimenez discloses combining the outputs of multiple models, which is dependent on the first estimation score and the received second estimation (“Combining the outputs of several neural networks into an aggregate output”)).
Kasaragod and Jimenez are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiple device models of Kasaragod, with the model output weighting of Jimenez. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy of the estimations (Jimenez, Abstract:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output”).

As per Claim 11, the combination of Kasaragod and Jimenez teaches the device of claim 10 as shown above, as well as wherein the control unit is configured to control the device to: determine a quality level of said first estimation score, and to transmit said first sensor data responsive to said quality level not meeting a threshold level.  (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses determine a quality level of said first estimation score (“a confidence level of the prediction”) and responsive to said quality level not meeting a threshold level (“below a threshold confidence level”) transmit said first sensor data (“send the data to a tier device”)).

As per Claim 12, the combination of Kasaragod and Jimenez teaches the device of claim 10.  Kasaragod teaches wherein the control unit is configured to control the device to: determine a value associated with a reliability of at least one of said first and second estimation score (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses determine a value associated with a reliability (“confidence level”) of said first estimation score (“of the prediction”)).
However, Kasaragod does not teach weighing said first and second estimation score upon determining said estimation output data.
Jimenez teaches weighing said first and second estimation score upon determining said estimation output data. (Jimenez, Abstract, discloses:  “Combining the outputs of several neural networks into an aggregate output often gives improved accuracy over any individual output. The set of networks is known as an ensemble or committee. This paper presents an ensemble method for classification that has advantages over other techniques for linear combining. Normally, the output of an ensemble is a weighted sum whose weights are fixed having been determined from the training or validation data. Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs. The more certain a network seems to be of its decision, the higher the weight.” Here, Jimenez discloses upon determining said estimation output data (“an aggregate output”), weighing said (“Our ensembles are weighted dynamically, the weights determined from the respective certainties of the network outputs”)).

As per Claim 13, the combination of Kasaragod and Jimenez teaches the device of claim 10 as shown above, as well as wherein the device includes at least one of said one or more sensors. (Kasaragod, Fig. 13-14, discloses that the Data Collector 122 is located within the Edge Device 1300.  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Here, Kasaragod discloses that the Data Collector 122 may be a sensor.  Thus, the device includes at least one of said one or more sensors).

As per Claim 14, the combination of Kasaragod and Jimenez teaches the device of claim 10 as shown above, as well as wherein the first sensor data and the second sensor data pertain to a common environment.  (Note, Examiner is interpreting as wherein the first sensor data and a second sensor data, where in the second sensor data is obtained from a second sensor that is connected to the second device, pertain to a common environment – see 112(b) rejections.   Kasaragod, Para [0151-0152], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device). Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level”.  Here, Kasaragod discloses that the first sensor data (data 1312a) may be processed by a first device (“edge device”).  Kasaragod then discloses that the second device of claim 10 may be a higher tier device, as the data may be propagated up (“manager may send the data to…another tier device…Thus, in embodiments, data may be propagated to one or more tier devices”).  Thus, the second device may be the higher tier device 1302a.  Kasaragod, Fig. 13, discloses that the higher tier device 1302a is connected to a second sensor (data collector 122n).

    PNG
    media_image2.png
    830
    1089
    media_image2.png
    Greyscale

Instant Specification, Lines 19-21, discloses:  “It will be understood that, when an element is referred to as being "connected" to another element, it can be directly connected to the other element or intervening elements may be present.” Therefore, Kasaragod discloses the second sensor is connected to the second device, “through intervening elements” as described in the Instant Specification.  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions. Thus, the generated data may indicate one or more environmental conditions of the edge device 106 or the local network 104.”  Note in Kasaragod Fig. 13, that Data Collectors 122a and 122n are both connected to the same Local Network 104.  Thus, an environmental condition of the local network is a common environment to both sensors, and Kasaragod discloses first sensor data (from data collector 122a) and second sensor data (from data collector 122n) pertain to a common environment (“environmental conditions…of the local network 104”)).

As per Claim 15, the combination of Kasaragod and Jimenez teaches the device of claim 10 as shown above, as well as wherein the first estimation model and the second estimation model are learning models, configured for providing an estimation output based on a common sensor data type.  (Kasaragod, Para [0030], discloses “As used herein, a model may be any data processing model suitable for processing input data to generate one or more results. For example, a model may include a neural network, deep neural network, static or dynamic neural network, a memory network, and/or any other model architecture suitable for processing the collected data and generating one or more results/predictions. Thus, in embodiments, a model may include any computational model, machine learning model, or artificial intelligence model suitable for processing data and generating one or more results. Moreover, in some embodiments, different devices (e.g., edge devices, tier devices, hub devices, servers, etc.) may include different model architectures and/or be trained based on the same or different training data.”  Here, Kasaragod discloses that the models are learning models (“machine learning model”) configured for providing an estimation output (“for processing data and generating one or more results”).   Kasaragod [0073] discloses that the data collected is sensor data:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions”.  Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses that the same data (“send the data to a tier device”) is sent from a first model to a second model.  Therefore, the first and second models provide an estimation output based on a common sensor data type.)

As per Claim 16, the combination of Kasaragod and Jimenez teaches the device of claim 10 as shown above, as well as wherein the first estimation model is trained with sensor data obtained in the first device, and the second estimation model is trained with sensor data obtained in the second device.  (Kasaragod, Para [0090], discloses:  “In embodiments, the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600. For example, the model training service 604 may receive the data 608a and data 608n. The model training service 604 may then analyze the received data. The model training service 604 may then generate a local model update 606a to the local model 602a based on the analysis of the data 608a and generate a local model update 606n to the local model 602n based on the analysis of the data 608n.”  Here, Kasaragod discloses (“local model 602a”) is trained (“model training service 604 may then generate a local model update”) with sensor data obtained (“based on the analysis of the data 608a”) in the first device (“one or more of the edge devices”)).
Kasaragod, Para [0151-0152], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device). Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level”.  Here, Kasaragod discloses that the first device may be an “edge device” 1300a (“an edge device or tier device may generate a prediction”).  Kasaragod then discloses that the second device may be a higher tier device, as the data may be propagated up (“manager may send the data to…another tier device…Thus, in embodiments, data may be propagated to one or more tier devices”).  Thus, the second device may be the higher tier device 1302a.  Kasaragod, Fig. 13, discloses that second sensor data (from Data Collector 122n) may be obtained in the second device (Tier Device 1302a) via intervening elements.  The second device contains a second estimation model (model 1304a)).
Kasaragod, Para [0105], discloses:  “In embodiments, analysis of data from two or more different edge devices may be used to generate an update for a local model of a particular edge device. Thus, one local model of a particular edge device may be updated and/or trained not only based on data from the particular edge device, but also based on data from one or more other edge devices of the same local network and/or other networks. In other words, the generating of at least one of the updates to a particular local data processing model may be based on analysis of a portion of the data received by the model training service from two or more different edge devices.” Here, Kasaragod discloses that training of a given model may be based on data from first and second sensors (“data from two or more different edge devices”), which includes sensor data obtained in the second device.  Kasaragod here specifically refers to “local model of a particular edge device”.  However, in Fig. 13, it is clear that not only Edge Devices, but also Tier Devices comprise a model.  Kasaragod, Para [0119], discloses:  “At each higher tier, the model trainer and/or model training service may be larger, may access a larger training data set, and may generate local model updates and/or local models configured to provide a higher level of accuracy and confidence for results than the previous tier or other lower tiers.”  Here, Kasaragod discloses that at a higher tier (second device), the model may access a larger training set (which includes the first and second sensor data).  Thus, Kasaragod discloses second estimation model is trained with sensor data obtained in the second device.)

As per Claim 17, the combination of Kasaragod and Jimenez teaches the device of claim 10.  Kasaragod teaches wherein the control unit is configured to compute estimation output data (Kasaragod, Fig. 13-14, discloses an edge device 1300a with a control unit (tier manager 1306p and model 1304p).  The control unit comprises a model.  Kasaragod, Para [0026], discloses:  “The systems and methods described herein implement techniques for configuring local networks of internet-connectable devices (e.g., IoT devices) to implement data processing models to rapidly generate local results (e.g., local predictions)”.  Here, Kasaragod discloses that the “model” computes estimation output data (“generate local predictions”)).
and a first estimation score and the second estimation score (Kasaragod, Para [0151], discloses:  “The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device)”.  Here, Kasaragod discloses a first estimation score (“the prediction”). Kasaragod, Para [0152], discloses:  “Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level. At that point, the prediction may be propagated back to the edge device and/or to one or more other endpoints”.  Here, Kasaragod discloses a second estimation score (“prediction may be propagated back to the edge device”)).
However, Kasaragod does not teach computing a mean score based on at least the first estimation score and the second estimation score.
Jimenez teaches computing a mean score based on at least the first estimation score and the second estimation score. (Jimenez, Section 2.2, discloses:  “A simple approach to combining network outputs is to average them together”.  Here, Jimenez discloses based on at least the first estimation score (one of “network outputs”) and the second estimation score (one of “network outputs”), computing a mean score (“average them together”)).

As per Claim 1, Claim 1 is a method claim corresponding to device Claim 10.  Claim 1 is rejected for the same reasons as Claim 10.

As per Claim 2, Claim 2 is a method claim corresponding to device Claim 11.  Claim 2 is rejected for the same reasons as Claim 11.

As per Claim 3, Claim 3 is a method claim corresponding to device Claim 12.  Claim 3 is rejected for the same reasons as Claim 12.

As per Claim 4, the combination of Kasaragod and Jimenez teaches the method of claim 1.  Kasaragod teaches wherein the first device is connected to a first sensor for obtaining first sensor data, and the second device is connected to a second sensor for obtaining second sensor data. (Kasaragod, Para [0151-0152], discloses:  “In some embodiments, an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device). Thus, in embodiments, data may be propagated to one or more tier devices until the confidence level for the prediction is not below the threshold level”.  Here, Kasaragod discloses that the first device may be an “edge device” 1300a (“an edge device or tier device may generate a prediction”).  Kasaragod then discloses that the second device may be a higher tier device, as the data may be propagated up (“manager may send the data to…another tier device…Thus, in embodiments, data may be propagated to one or more tier devices”).  Thus, the second device may be the higher tier device 1302a.  Kasaragod, Fig. 13, discloses that the first device (edge device 1300a) is connected to a first sensor (data collector 122a) and the second device (higher tier device 1302a) is connected to a second sensor (data collector 122n).  These connections are through intervening elements, as permitted by the Instant Specification, Lines 19-21:  “It will be understood that, when an element is referred to as being "connected" to another element, it can be directly connected to the other element or intervening elements may be present.”  Kasaragod, Para [0073], discloses:  “In embodiments, a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”  Thus, each data collector is a sensor for obtaining sensor data.)

As per Claim 5, Claim 5 is a method claim corresponding to device Claim 14.  The difference is that it is dependent on Claim 4/13 instead of Claim 1/10.  The combination of Kasaragod and Jimenez teaches the method of claim 4.  Subsequently, all remaining limitations of Claim 5 are rejected for the same reasons as the respective limitations of Claim 14.  Claim 5 is rejected for the same reasons as Claim 14.

As per Claim 6, Claim 6 is a method claim corresponding to device Claim 15.  Claim 6 is rejected for the same reasons as Claim 15.

As per Claim 7, Claim 7 is a method claim corresponding to device Claim 16.  The difference is that it is dependent on Claim 6/15 instead of Claim 1/10.  The combination of Kasaragod and Jimenez teaches the method of claim 6.  Subsequently, all remaining limitations of Claim 7 are rejected for the same reasons as the respective limitations of Claim 16.

As per Claim 8, Claim 8 is a method claim corresponding to device Claim 17.  Claim 8 is rejected for the same reasons as Claim 17.

Claims 18 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kasaragod and Jimenez in view of Bartfai-Walcott et. al. (US 2020/0396296 A1; hereinafter Bartfai-Walcott).
As per Claim 18, the combination of Kasaragod and Jimenez teaches the device of claim 10.  Kasaragod teaches being arranged as an edge device (Kasaragod, Fig. 13, discloses the device arranged as an edge device (1300a)).
(Kasaragod, Fig. 13, discloses that the edge device 1300a is connected vertically (uplink) to a network node (Network 104) which provides communication (Arrows labelled “Data” and “Results” indicate communication between the various Edge and Tier devices.))
first device and a second device (Kasaragod, Fig. 13, discloses a first device (Edge Device 1300a) and a second device (Tier Device 1302b))
However, Kasaragod does not teach wherein the first device is laterally connected to the second device in a local network.
Bartfai-Walcott teaches wherein the first device is laterally connected to the second device in a local network. (Bartfai-Walcott, Para [0026], discloses:  “Edge processing may be referred to as “fog” computing, as it serves to extend the “cloud” to the edge of a network, creating a “fog” over the network edge. The fog may be considered to be a massively interconnected network wherein a number of IoT devices 120 are in communications with each other, for example, by radio links.”  Instant Specification, Page 8 Lines 8-11, discloses “By means of the lateral communication interface 308, a communication connection may be established to another device 320, such as laterally another edge device, e.g. in mesh, one-to-many, or one-to-one fashion using local a communication technology, such as a radio communication technology.” Here, Applicant cites “radio communication technology” as a form of “lateral communication”.  Thus, Bartfai-Walcott discloses first device (one of “a number of IoT devices”) is connected to the second device (one of “a number of IoT devices”) in a local network laterally (“in communications with each other, for example, by radio links”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multi-device model estimation network of Kasaragod and Jimenez, with the lateral communication between edge devices of Bartfai-Walcott. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve performance and conserve network bandwidth (Bartfai-Walcott, Para [0026]:  “’Edge’ processing may be leveraged, in some embodiments, to complement the shortcomings of cloud-based processing (e.g., when cloud-based processing is inefficient, ineffective, and/or unsecure), better handle the ever-growing volume, variety, and velocity of IoT data, and save network and Internet resources. Edge processing is an approach that processes certain IoT data at the network edge, near where it was generated, rather than simply funneling large volumes of IoT data to the cloud for processing and storage. Processing IoT data near its source rather than in the cloud may, in some cases, improve performance and avoid system failures or disasters. Edge processing may also conserve network bandwidth, which may be particularly beneficially when facing bandwidth constraints and/or limited network connectivity”).

As per Claim 9, Claim 9 is a method claim corresponding to device Claim 18.  Claim 9 is rejected for the same reasons as Claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et. al. (US 2018/0005118 A1), [0045-0049], discloses sending data form a plurality of sensors to classifiers, wherein each classifier can generate predictions from its own sensor, or multiple classifiers can operate on the same data from a first sensor
Li et. al. (US 2019/0014117 A1), [0039-0041], discloses IoT devices that may directly communicate with one another in a mesh network
Okanohara et. al. (US 9,990,587 B2), discloses edge devices, each comprising a sensor and machine learning model, that communicate with one another and may participate in distributed machine learning
Masri et. al. (“Minimizing delay in IoT systems through collaborative fog-to-fog (F2F) communication”), discloses direct communication between fogs that represent IoT devices in order to reduce latency

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184